ON SUGGESTION OF ERROR.
Prior to the enactment of Section 1510, Code 1930, there was no way to raise and to test the questions covered by that section, except by injunction. See Vinegar Bend Lumber Co. v. Oak Grove, etc., R. Co., 89 Miss. 84, 43 So. 292. A resort to injunctive process is generally expensive and often dangerous, so that the small landowner, poor and without friends save those also poor in property, was sometimes entirely barred for want of the ability to give an injunction bond. The new statute, evidently, was designed to furnish a remedy, such as it is, within the reach of every man, — every property owner although he may own only an acre; but, as the closing *Page 730 
sentence of that statute discloses, it had no purpose that, if the circuit court or the circuit judge in vacation decided the application thereunder against the condemnee, he could delay the public work by an appeal with supersedeas.
But the enactment of the new statute did not at all displace the previously-existing remedy and right of resort to equity by way of injunction. The rule is that where jurisdiction in equity has been established, a new statute giving jurisdiction at law upon the same matter does not oust the original equity jurisdiction unless the statute plainly and affirmatively so declares and unless, moreover, the new legal remedy is as complete, as full, and as efficient in all respects as was formerly available in equity. See cases cited 21 C.J., pp. 45, et seq.
Appellant did not resort to a bill for injunction, as he had a right to do, but availed of the new statute, and having done so he must take and abide that statute as he finds it. He could plainly see from it that if his petition thereunder were denied in the circuit court, he could not then stop the progress of the condemnation proceeding by an appeal, and that if pending the appeal the condemnor proceeded in eminent domain and thereupon took possession, neither this court nor any other court could prohibit the doing of something already actually done. Had appellant not been willing to take this risk, plainly pointed out in the new statute, he should have resorted to equity and not to the new statute.
Suggestion of error overruled. *Page 731